                                 UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF OREGON


   In re:                                               Case No.: 18-34244-pcm11

   Christian S. Radabaugh, Sr.,                         NOTICE OF MOTION

                        Debtor-in-Possession.           (Expedited Hearing Requested)


                                         NOTICE - LBR 9019-1(B)

               PLEASE TAKE NOTICE: If you oppose the proposed course of action or relief sought in

   the attached motion, you must file a written objection with the bankruptcy court as soon as

   possible, as the Debtor has requested expedited consideration of the motion. In the event

   expedited consideration of this motion, a written objection must be filed within 21 days after the

   date listed in the certificate of service below. If you do not file an objection, the court may grant

   the motion without further notice or hearing. Your objection must set forth the specific grounds

   for objection and your relation to the case.

               The objection must be received by the clerk of court at United States Bankruptcy Court,

   1050 SW 6th Avenue #700, Portland, OR 97204 by the deadline specified above or it may not be

   considered. You must also serve the objection on Nicholas J. Henderson, Motschenbacher &

   Blattner LLP, 117 SW Taylor Street, Suite 300, Portland, OR 97204 within that same time. If the

   court sets a hearing, you will receive a separate notice listing the hearing date, time, and other

   relevant information.




{00232800:4}




                            Case 18-34244-pcm11         Doc 62     Filed 12/31/18
   Nicholas J. Henderson, OSB# 074027
   nhenderson@portlaw.com
   Motschenbacher & Blattner, LLP
   117 SW Taylor St., Suite 200
   Portland, OR 97204
   Telephone: (503) 417-0508
   Facsimile: (503) 417-0528

               Of Attorneys for Debtor-in-Possession Christian S. Radabaugh, Sr.



                                 UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF OREGON


   In re:                                                Case No.: 18-34244-pcm11

   Christian S. Radabaugh, Sr.,                          NOTICE OF INTENT, MOTION FOR
                                                         ORDER AUTHORIZING INTERIM
                        Debtor-in-Possession.            DISTRIBUTIONS OF SALE PROCEEDS;
                                                         AND MOTION TO SHORTEN TIME

                                                         (Expedited Hearing Requested)


               Debtor-in-Possession, Christian S. Radabaugh Sr. (“Debtor”) provides notice of his intent

   to, and moves this Court for an order authorizing the Debtor to, make a payment to secured

   creditor GP, LLC (“Secured Creditor”) from proceeds received from the sales of Secured

   Creditor’s collateral in the form of cattle, that occurred just prior to the filing of Debtor’s

   voluntary petition for relief under Chapter 11 of the Bankruptcy Code. Debtor further moves the

   Court for an order shortening the notice period for his intended payment to Secured Creditor.

   requests that the Debtor’s motion is based on 11 U.S.C. §§ 105, Fed. Rules of Bankr. Proc.

   2002(a)(2) and 9006(c), LBR 2002-1(b), and the record herein. A proposed order on this Motion

   is attached hereto as Exhibit A.



                                                                                        Motschenbacher & Blattner, LLP
PAGE 1 – MOTION FOR ORDER AUTHORIZING                                                    117 SW Taylor St., Suite 300
         INTERIM DISTRIBUTIONS OF SALE PROCEEDS                                              Portland, OR 97204
{00232800:4}                                                                                Phone: (503) 417-0508
                                                                                             Fax: (503) 417-0528

                            Case 18-34244-pcm11         Doc 62     Filed 12/31/18
               In support of this Motion, Debtor relies on the Declaration of Christian S. Radabaugh (the

   “Radabaugh Decl.”) and the Declaration of Nicholas J. Henderson (the “Henderson Decl.”) filed

   concurrently herein. In further support of this Motion, the Debtor asserts the following:

               1.     On December 7, 2018 (the “Petition Date”), Debtor filed his voluntary petition for

   relief under Chapter 11 of Title 11 of the United States Bankruptcy Code.

               2.     Debtor remains in possession of his assets and continue to operate his business as

   debtor-in-possession pursuant to § § 1107(a) and 1108 of the Bankruptcy Code.

               3.     On December 11, 2018 Debtor filed an Emergency Motion for Authority to Sell

   Assets Outside the Ordinary Course of Business [Dkt. No. 16] (the “Sale Motion”). The Sale

   Motion sought, among other things, authority to deliver to purchasers cattle that were sold at

   auctions that occurred prior to the Petition Date. The cattle sold and described in the Sale Motion

   were collateral that secured Debtor’s obligations to Secured Creditor.

               4.     On December 12, 2018, the Court entered an Order Re: Debtor’s Emergency

   Motion for Authority to Sell Assets Outside the Ordinary Course of Business [Dkt No. 24] (the

   “Sale Order”). The Sale Order approved the Debtor’s delivery of the cattle sold at auction prior

   to the Petition Date, and provided that “[a]ll proceeds from the sale shall be held in trust by

   Debtor’s counsel pending further order of the Court.”

               5.     Following entry of the Sale Order, Debtor delivered the cattle. Counsel for

   Debtor received two checks totaling $428,793.17, which were deposited into Counsel’s trust

   account. Henderson Decl., ¶ 3.

               6.     Debtor was subsequently authorized to use cash collateral on an interim basis, in

   amounts up to $39,400, plus 10% if needed for emergencies. Counsel wired $39,400 to Debtor.




                                                                                       Motschenbacher & Blattner, LLP
PAGE 2 – MOTION FOR ORDER AUTHORIZING                                                   117 SW Taylor St., Suite 300
         INTERIM DISTRIBUTIONS OF SALE PROCEEDS                                             Portland, OR 97204
{00232800:4}                                                                               Phone: (503) 417-0508
                                                                                            Fax: (503) 417-0528

                            Case 18-34244-pcm11          Doc 62    Filed 12/31/18
   The remainder of the sale proceeds, in the amount of $389,393.17, remain in trust (the

   “Remaining Proceeds”). Henderson Decl., ¶ 4.

               7.   The Remaining Proceeds are encumbered by a lien in favor of Secured Creditor.

   Specifically, until the closing occurred, Secured Creditor held a first-position security interest in

   Debtor’s cattle pursuant to that certain Security Agreement dated April 13, 2017, by and between

   Debtor and GP, LLC, as evidenced by the Farm Products Financing Statement Standard Form

   (EFS-1) filed with the Oregon Secretary of State on April 13, 2017, as Lien No. 91156751.

   Radabaugh Decl., ¶ 3; Exhibit 1. Secured Creditor also has a security interest in the Debtor’s

   real property, pursuant to a Trust Deed recorded on April 16, 2017, as instrument number 2018-

   286539 in the real property records of Crook County. Id. Secured Creditor also holds a security

   interest in rock quarried from Debtor’s real property, as evidenced by the UCC-1 financing

   statement filed with the Oregon Secretary of State on April 17, 2018, as filing no. 91520775. Id.

               8.   As of the Petition Date, the unpaid amount owed to Secured Creditor was

   $2,062,670.96. Debtor believes that Secured Creditor’s claim is fully secured by the real

   property alone. Debtor believes that the value of his real property is $6,250,000. Radabaugh

   Decl., ¶ 4. Liens against the real property that have priority over Secured Creditor’s claim total

   approximately $2,945,000. Id.1

               9.   Secured Creditor disputes Debtor’s valuation of the real property and his assertion

   that the real property collateral alone fully secures Secured Creditor’s claim, but does not dispute

   that Secured Creditor is over-secured due its liens on all of its collateral. Secured Creditor

   asserts that the collateral’s value leaves Secured Creditor with a relatively small equity cushion.

   1
    Nothing in this Motion constitutes an admission as to the validity or exact amount of Secured
   Creditor’s claim, or Secured Creditor’s asserted security interests. Debtor reserves the right to
   object to Secured Creditor’s asserted claim and security interest at a later date.

                                                                                       Motschenbacher & Blattner, LLP
PAGE 3 – MOTION FOR ORDER AUTHORIZING                                                   117 SW Taylor St., Suite 300
         INTERIM DISTRIBUTIONS OF SALE PROCEEDS                                             Portland, OR 97204
{00232800:4}                                                                               Phone: (503) 417-0508
                                                                                            Fax: (503) 417-0528

                          Case 18-34244-pcm11          Doc 62     Filed 12/31/18
               10.    As a result of the fact that Secured Creditor’s claim is over-secured, Secured

   Creditor claims, and the Debtor believes that interest is accruing on Secured Creditor’s claim at

   the rate of $540.11 per day, or roughly $16,200 per month. Therefore, Debtor believes it is in

   the best interest of the estate to pay Secured Creditor as much as is possible of the Remaining

   Proceeds in order to minimize the amount of interest that will accumulate on Secured Creditor’s

   claim that the Debtor will need to pay later. The Remaining Proceeds are not encumbered by any

   security interests other than the lien of the Secured Creditor. It is in the best interest of the estate

   and its creditors to pay down Secured Creditor’s claim from the excess cash available to the

   Debtor. Radabaugh Decl., ¶ 5.

               11.    Furthermore, based on the Debtor’s cash collateral budget, Debtor will have cash

   available to it from sources other than Secured Creditor’s collateral with which to operate its

   business and therefore does not have a need to use the Remaining Proceeds.

               12.    Pursuant to Fed. R. Bankr. P. 9006(c), Debtor requests that the Court shorten the

   notice period for Debtor’s proposed action. As stated above, interest accrues at a significant rate,

   which will only increase the amount the Debtor must pay later. As also stated above, based on

   the Debtor’s cash collateral budget, Debtor does not have a need to use the Remaining Proceeds.

   Therefore, Debtor believes there is good cause to shorten the notice period.

               WHEREFORE, Debtor respectfully requests that an Order be entered authorizing an

   interim distributions as specifically set forth above

               DATED December 31, 2018.

                                                    MOTSCHENBACHER & BLATTNER LLP

                                                    By:/s/Nicholas J. Henderson
                                                      Nicholas J. Henderson, OSB #074027
                                                      Of Attorneys for Debtor-in-Possession
                                                      Christian S. Radabaugh Sr.

                                                                                         Motschenbacher & Blattner, LLP
PAGE 4 – MOTION FOR ORDER AUTHORIZING                                                     117 SW Taylor St., Suite 300
         INTERIM DISTRIBUTIONS OF SALE PROCEEDS                                               Portland, OR 97204
{00232800:4}                                                                                 Phone: (503) 417-0508
                                                                                              Fax: (503) 417-0528

                            Case 18-34244-pcm11          Doc 62     Filed 12/31/18
                         EXHIBIT A




{00232800:4}


               Case 18-34244-pcm11   Doc 62   Filed 12/31/18
                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF OREGON


In re:                                           Case No.: 18-34244-pcm11

Christian S. Radabaugh Sr.                       ORDER GRANTING MOTION FOR ORDER
                                                 AUTHORIZING INTERIM
                 Debtor-in-Possession.           DISTRIBUTIONS OF SALE PROCEEDS


         THIS MATTER came before the Court on Debtor’s Motion for Order Authorizing

Interim Distributions of Sale Proceeds [Docket No. ___] (the “Motion”).

         Based on 11 USC §§105, Bankruptcy Rules 2002(a)(2), LBR 2002-1(b), and Debtor’s

Motion, and the court finding that the Debtor has provided appropriate notice and that no timely

objections have been filed,

         IT IS HEREBY ORDERED as follows:

    1) The Debtor’s Motion is GRANTED;



Page 1 of 2 – ORDER AUTHORIZING INTERIM DISTRIBUTIONS                            Motschenbacher & Blattner, LLP
{00232800:4}                                                                      117 SW Taylor St., Suite 300
                                                                                      Portland, OR 97204
                                                                                     Phone: (503) 417-0508
                                                                                      Fax: (503) 417-0528
                     Case 18-34244-pcm11         Doc 62     Filed 12/31/18
    2) The Debtor is authorized to immediately pay GP, LLC from the proceeds of pre-petition

         cattle sales (the “Sale Proceeds’), in the amount of $375,000.

    3) The remaining Sale Proceeds shall be held by Debtor until further order of this Court.

                                                ###



Order Presented by:

MOTSCHENBACHER & BLATTNER, LLP

/s/ Nicholas J. Henderson
Nicholas J. Henderson, OSB #074027
117 SW Taylor Street, Suite 300
Portland, OR 97204
Telephone: 503-417-0500
Facsimile: 503-417-0508
E-mail: nhenderson@portlaw.com
Attorneys for Debtor




Page 2 of 2 – ORDER AUTHORIZING INTERIM DISTRIBUTIONS                            Motschenbacher & Blattner, LLP
{00232800:4}                                                                      117 SW Taylor St., Suite 300
                                                                                      Portland, OR 97204
                                                                                     Phone: (503) 417-0508
                                                                                      Fax: (503) 417-0528
                       Case 18-34244-pcm11         Doc 62     Filed 12/31/18
        Nicholas J. Henderson, OSB #074027
        nhenderson@portlaw.com
        MOTSCHENBACHER & BLATTNER, LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                 Proposed Attorneys for Debtor-in-Possession



                                 IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON



         In re                                                         Bankruptcy Case No. 18-34244-pcm11

         CHRISTIAN S. RADABAUGH, SR.                                   DECLARATION OF CHRISTIAN S.
                                                                       RADABAUGH SR. IN SUPPORT OF
                          Debtor-in-Possession.                        DEBTOR’S MOTION FOR ORDER
                                                                       AUTHORIZING INTERIM
                                                                       DISTRIBUTIONS OF SALE PROCEEDS



                 I, Christian S. Radabaugh Sr., hereby declare the following under penalty of perjury:

                 1.      I am the Debtor in the above-captioned bankruptcy proceedings. I make this

        declaration in support of my Motion for Order Authorizing Interim Distributions of Sale Proceeds.

                 2.      I make this declaration based on my personal knowledge, and if called to testify, I

        would testify as to the facts set forth in this declaration.

                 3.      On April 13, 2017, I executed a promissory note in the amount of $1,490,000 in favor

        of GP, LLC (the “Note”). To secure the Note, I executed a Security Agreement dated April 13, 2017,

        to give GP, LLC a security interest against my cattle. Subsequently, the Note was modified on

        October 13, 2017, and was later replaced by a Substituted Promissory Note dated April 13, 2018 (the


                                                                                               Motschenbacher & Blattner LLP
Page 1 of 3           DECLARATION OF CHRISTIAN S. RADABAUGH SR.                                117 SW Taylor Street, Suite 300
                      IN SUPPORT OF DEBTOR’S MOTION FOR ORDER                                      Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
{00233746:1}
                      AUTHORIZING INTERIM DISTRIBUTIONS                                              Fax: 503-417-0501
                                                                                                     www.portlaw.com
                               Case 18-34244-pcm11           Doc 62       Filed 12/31/18
        “Substituted Note”). To secure the Substituted Note, I executed and delivered a Trust Deed dated

        April 13, 2018, to grant GP, LLC a security interest in my real property located at 15334 NE Oneil

        Hwy, Redmond, OR. The Trust Deed was recorded in the real property records of Crook County on

        April 16, 2017, as instrument number 2018-286539. At that time, I also executed a Modification of

        Security Agreement dated April 13, 2018 (the “Modified Security Agreement”), by which GP, LLC

        obtained a security interest in rock quarried from my real property. GP, LLC perfected that security

        interest by filing a UCC-1 financing statement filed with the Oregon Secretary of State on April 17,

        2018, as Lien No. 91156751. True and correct copies of the Substituted Note, the Modified Security

        Agreement, and the Trust Deed are attached hereto as Exhibit 1.

                4.      As of the date of filing of the bankruptcy petition, the unpaid amount I owed to GP,

        LLC was $2,062,670.96. I currently have liens against the property by creditors who have priority

        over GP LLC’s claim that total approximately $2,945,000. Nevertheless, I believe GP LLC’s claim is

        fully secured by the value of my real property, which I estimate to be approximately $6,250,000.

                5.      It is my understanding that GP LLC’s is accruing interest on its claim at

        approximately $540.11 per day, or $16,200 per month. I believe it is in the best interests of the

        bankruptcy estate as well as its creditors to pay GP, LLC as much as is possible out of the remaining

        proceeds from the cattle auction so as to minimize the amount of interest that will need to be paid on

        GP, LLC’s claim moving forward. The remaining proceeds are not encumbered by any security

        interests other than the lien of GP, LLC.

        /////

        /////

        /////

        /////


                                                                                              Motschenbacher & Blattner LLP
Page 2 of 3          DECLARATION OF CHRISTIAN S. RADABAUGH SR.                                117 SW Taylor Street, Suite 300
                     IN SUPPORT OF DEBTOR’S MOTION FOR ORDER                                      Portland, Oregon 97204
                                                                                                   Phone: 503-417-0500
{00233746:1}
                     AUTHORIZING INTERIM DISTRIBUTIONS                                              Fax: 503-417-0501
                                                                                                    www.portlaw.com
                              Case 18-34244-pcm11          Doc 62    Filed 12/31/18
               I HEREBY DECLARE THAT THE ABOVE STATEMENTS ARE TRUE AND CORRECT

        TO THE BEST OF MY KNOWLEDGE AND BELIEF AND UNDERSTAND THAT IT IS MADE

        FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY OF PERJURY IN THE

        UNITED STATES.

               DATED: December 28, 2018


                                                   By: /s/ Christian S. Radabaugh, Sr.
                                                      Christian S. Radabaugh, Sr.




                                                                                 Motschenbacher & Blattner LLP
Page 3 of 3     DECLARATION OF CHRISTIAN S. RADABAUGH SR.                        117 SW Taylor Street, Suite 300
                IN SUPPORT OF DEBTOR’S MOTION FOR ORDER                              Portland, Oregon 97204
                                                                                      Phone: 503-417-0500
{00233746:1}
                AUTHORIZING INTERIM DISTRIBUTIONS                                      Fax: 503-417-0501
                                                                                       www.portlaw.com
                          Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 1 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 2 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 3 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 4 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 5 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 6 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 7 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
        EXHIBIT 1 - Page 8 of 8
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
CERTIFICATE OF SERVICE

In re Christian S. Radabaugh Sr.
Ch 11 Bankruptcy Case No. 18-34244-pcm11

                                CERTIFICATE - TRUE COPY

DATE:                 December 31, 2018

DOCUMENT:             NOTICE OF INTENT, MOTION FOR ORDER AUTHORIZING
                      INTERIM DISTRIBUTIONS OF SALE PROCEEDS; AND MOTION
                      TO SHORTEN TIME

                      DECLARATION OF CHRISTIAN S. RADABAUGH SR. IN SUPPORT
                      OF DEBTOR’S MOTION FOR ORDER AUTHORIZING INTERIM
                      DISTRIBUTIONS OF SALE PROCEEDS

I hereby certify that I prepared the foregoing copy of the foregoing named document and have
carefully compared the same with the original thereof and it is a correct copy therefrom and of
the whole thereof.

                                CERTIFICATE OF SERVICE

I hereby certify that I caused a copy of the foregoing document(s) to be served for delivery by
the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the attached mailing matrix. I caused these
documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.R. Bankr.P. 9001(9) and 2002(g)(4).

I hereby further certify that the foregoing was served on all CM/ECF participants through the
Court’s Case Management/Electronic Case File system on the date set forth below.

         Dated: December 31, 2018

                                             MOTSCHENBACHER & BLATTNER LLP

                                             By: /s/ Nicholas J. Henderson
                                             Nicholas J. Henderson, OSB #074027
                                             Of Attorneys for Debtor-in-Possession
                                             Christian S. Radabaugh Sr.




{00232800:4}


                     Case 18-34244-pcm11          Doc 62    Filed 12/31/18
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
Case 18-34244-pcm11   Doc 62   Filed 12/31/18
